Citation Nr: 1409277	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disability with arthritis.  

2.  Entitlement to service connection for a left knee disability with arthritis.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that the arthritis in each knee was the result of a rollover vehicle accident in Vietnam in 1971.

On VA examination in February 2011, the VA examiner was unable to render an opinion on whether arthritis was the result of a vehicle accident in service without resorting to speculation, essentially because of a lack of contemporaneous medical treatment.

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear from the explanation that the cause of the claimed disability cannot be determined from current medical knowledge that an in-service injury, such as described by the Veteran, can possibly cause the claimed disability or that actual cause of a claimed disability cannot be selected from other potential causes.  Jones v. Shinseki, 23 Vet. App. 382, 390-92 (2010).  


As the lack of clarity in the opinion thwarts appellate review, the opinion is inadequate and further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that arthritis of the knees is related to a rollover vehicle accident in 1971 in service as described by the Veteran?   

In formulating the opinion, the VA examiner is asked to consider that:

The Veteran is competent to describe the vehicle accident and an injury in service even though there is no contemporaneous medical evidence of an injury.  

The VA examiner is also asked to consider the following:

While there is no contemporaneous evidence of the injury as described by the Veteran, the Veteran has submitted a contemporaneous photograph of a wrecked vehicle, also showing the terrain features, which are consistent with Veteran's description of the accident.



There was no history of a knee injury or finding of any knee abnormality on separation examination in 1972. 

After service, private medical records in March 2006 show that the Veteran developed right knee pain after twisting his knee going down stairs two years earlier and that he had right knee and left knee problems since.  The impression was moderate osteoarthritis by X-ray.

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain that the opinion cannot be rendered because the Veteran had other risk factors for developing arthritis of the knees, such as intercurrent injury or aging, or arthritis presented in a manner inconsistent with an in-service injury and that an in-service injury is not more likely than any other etiology to cause arthritis and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge or accepted medical principles.

The Veteran's file must be made available to the VA examiner for review.  









2.  After the development is completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


